645 N.W.2d 85 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Michael J. HOOVER, an Attorney at Law of the State of Minnesota.
No. C7-02-439.
Supreme Court of Minnesota.
June 11, 2002.


*86 ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition and supplementary petition for disciplinary action alleging that respondent Michael J. Hoover has committed unprofessional conduct warranting public discipline, namely, improperly using his trust account as a business/personal account, failing to cooperate fully with the Director's investigation and failing to prepare proper fee agreements, in violation of Minn. R. Prof. Conduct 1.15(a) and 8.1(a)(3) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). See also In re Lochow, 469 N.W.2d 91, 98-99 (Minn.1991); In re Cartwright, 282 N.W.2d 548, 552 (Minn.1979).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand, payment of $900 in costs and $70 in disbursements under Rule 24, RLPR, and unsupervised probation for a period of two years subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with the probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of the probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall (i) deposit all earned fees paid pursuant to hourly billing statements into a business or other non-trust account; (ii) make all disbursements to his own personal and business creditors from a business or other non-trust account; (iii) in accordance with LPRB Opinion No. 15, enter into proper fee agreements with all clients from whom he receives non-refundable fee retainers or advances; (iv) maintain law office and trust account books and records in compliance with [Minn. R. Prof. Conduct 1.15], and LPRB Opinion No. 9; and (v) comply with all other business and trust account requirements. Within 30 days of the Court's order, respondent shall make available to the Director all books and records and other materials the Director may request to verify respondent's compliance with these requirements. Thereafter, respondent shall make such materials available to the Director at such intervals as the Director deems necessary to verify compliance.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael J. Hoover is publicly reprimanded and placed on unsupervised probation for two years subject to the agreed-upon conditions set forth above. Respondent shall pay $970 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson 
Associate Justice